Citation Nr: 1709930	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral plantar fasciitis with pes planus.

2.  Entitlement to service connection for a neck disability, to include as secondary to service-connected bilateral plantar fasciitis with pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from September 1997 to June 1999 and from November 2001 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for the claimed conditions.

The matter has been previously remanded for additional development by the Board in February 2010, April 2014, November 2014, and December 2015.

The Veteran had also perfected appeals of claims for service connection for bilateral knee and bilateral ankle conditions.  However, those claims were granted in a March 2016 rating decision, and are therefore no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to those issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).


FINDINGS OF FACT

1.  Chronic lumbar strain is etiologically related to service-connected bilateral plantar fasciitis with pes planus.

2.  Chronic cervical strain is etiologically related to service-connected bilateral plantar fasciitis with pes planus.




	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic lumbar strain have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).

2.  The criteria for service connection for chronic cervical strain have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran contends that he has neck and low back disabilities which are secondary to his service-connected bilateral plantar fasciitis with pes planus.  He has been diagnosed with both chronic cervical strain and chronic lumbar strain.

As to whether these conditions are secondary to his foot disabilities, VA records from August 2006 include an opinion from the Veteran's treating physician that he had neck and back arthralgia related to his flat feet symptoms.  Arthralgia is pain in a joint.  See Dorland's Illustrated Medical Dictionary 152 (31st ed. 2007).  A May 2008 private opinion from the Veteran's chiropractor stated that the Veteran's unresolved problem with his feet, particularly the plantar fascial pain, contributed to biomechanical changes in his gait.  This affected his lumbar spine and led to current complaints of lower back pain.

In contrast, VA opinions indicated there was no association between the Veteran's service-connected feet and his neck and back conditions.  A July 2008 VA examiner stated that he could not see how a foot disability would result in neck pain.  A February 2015 examiner stated that there was insufficient documentation of ongoing foot pain to corroborate the private chiropractor's opinion that unresolved foot problems contributed to biomechanical changes in gait.  A February 2016 examiner noted that there was no literature to support an association between the feet and the neck or back.

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's cervical and lumbar strain is etiologically related to his service-connected bilateral foot conditions.  In addition, the Board acknowledges that service connection was recently established for bilateral ankle and knee disabilities, both as secondary to the service-connected bilateral foot condition. Therefore, resolving all doubts in his favor, service connection for cervical strain and lumbar strain is appropriate.

As the Board is granting in full the benefits sought on appeal, it need not discuss whether there has been compliance with the Veterans Claims Assistance Act (VCAA) because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2016).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


ORDER

Service connection for chronic lumbar strain in granted.

Service connection for chronic cervical strain is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


